Case 2:19-cv-01010-ODW-ADS Document 11 Filed 05/03/19 Page 1 of 3 Page ID #:27



  1 TRINETTE G. KENT (State Bar No. 025180)
  2 3219 E Camelback Road, #588
    Phoenix, AZ 85018
  3 Telephone: (480) 247-9644
  4 Facsimile: (480) 717-4781
    E-mail: tkent@lemberglaw.com
  5
  6 Of Counsel to
    Lemberg Law, LLC
  7 43 Danbury Road
  8 Wilton, CT 06897
    Telephone: (203) 653-2250
  9 Facsimile: (203) 653-3424
 10
    Attorneys for Plaintiff
 11 Amaka Donn
 12                         UNITED STATES DISTRICT COURT
 13                           CENTRAL DISTRICT OF CALIFORNIA
 14                                  WESTERN DIVISION
 15
 16 Amaka Donn,                                    Case No.: 2:19-cv-01010-ODW-ADS

 17                   Plaintiff,                  PLAINTIFF’S NOTICE OF
                                                  DISMISSAL WITH PREJUDICE
 18
            vs.
 19
 20 Jenny Craig, Inc.,
 21                   Defendant.
 22
 23         Plaintiff, Amaka Donn, by and through undersigned counsel, hereby withdraws
 24
      the complaint and voluntarily dismisses this action, with prejudice, pursuant to Fed.
 25
 26 R. Civ. P. 41(a)(1)(A)(i).
 27
 28
      2:19-cv-01010-ODW-ADS                                               NOTICE OF DISMISSAL
Case 2:19-cv-01010-ODW-ADS Document 11 Filed 05/03/19 Page 2 of 3 Page ID #:28



  1 Dated: May 3, 2019
  2
                                               Respectfully submitted,
  3
  4                                            By: /s/Trinette G. Kent
  5                                            Trinette G. Kent, Esq.
                                               Attorneys for Plaintiff
  6
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                           2
      2:19-cv-01010-ODW-ADS                                         NOTICE OF DISMISSAL
Case 2:19-cv-01010-ODW-ADS Document 11 Filed 05/03/19 Page 3 of 3 Page ID #:29



  1                            CERTIFICATE OF SERVICE
  2
           I hereby certify that on May 3, 2019, a true and correct copy of the foregoing
  3 Plaintiff’s Notice of Dismissal with Prejudice was filed electronically with the U.S.
  4 District Court for the Central District of California and is available on ECF.
  5
  6                                               By: /s/Trinette G. Kent
                                                  Trinette G. Kent, Esq.
  7                                               Attorneys for Plaintiff
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                              3
      2:19-cv-01010-ODW-ADS                                           NOTICE OF DISMISSAL
